DETAILED ACTION
	This is in response to communication received on 6/9/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/5/18, 9/17/18, 3/8/19, 9/18/19, and 6/9/20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 Fourth Paragraph or 112(d) as being as being indefinite for failing to further limit the subject matter of the claim upon which it depends is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 1, 3-11 and 14 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 1, 3-11 and 14 is maintained. The rejection has been updated below to meet the added claim limitations.
The term "active” in claim 1 is a relative term which renders the claim indefinite.  The term "inert" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is not clear on the record what constitutes an inert filler in comparison to an active. Appropriate correction of the record (i.e. known art, an affidavit, etc.) would provide the necessary context for a person of ordinary skill in the art to properly consider this term.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over deRochemont (US PGPub 2012/0012403) hereinafter DEROCHEMONT further in view of deRochemont (US PGPub 2011/0021007) hereinafter DEROCHEMONT2, Pintault (US PGPub 2009/0241496) hereinafter PINTAULT and Binder (US PGPub 2011/0108059) hereinafter BINDER on claims 1, 3, 5-10 are maintained. The rejection has been amended below to meet the added claim limitations.
As for claim 1, DEROCHEMONT teaches “a preferred embodiment of the invention uses the liquid chemical deposition (LCD) process to produce a cutting tool 100 that consists of a MAX-phase ceramic laminate 102 impregnated with shards of a very hard material 103” (paragraph 33, lines 1-5),  DEROCHEMONT teaches “wherein the laminate is formed on the substrate by liquid chemical deposition of a colloidal solution of nanoparticles in dissolved metal-organic precursors” (claim 9, page 4), and “wherein the laminate has a polycrystalline structure or fully crystalline structure except for the hard shards” (claim 2, page 4) i.e. A ceramization process of a polymer precursor suspension containing at least one polymer precursor and at least one active filler, wherein the process comprising the steps of (a) preparation of the suspension comprising: said at least one polymer precursor; the at least one active filler; at least one solvent and obtaining, from the at least one suspension coated component surface, a polymer derived crystalline ceramic comprises a phase formed by the reaction of the at least one active filler and the at least one reactive species.
DEROCHEMONT specifically teaches “The current application incorporates by reference all matter contained in de Rochemont and Kovacs, U.S. Ser. No. 12/843,112 filed Jul. 26, 2010” (paragraph 31, lines 1-3), which is the application for DEROCHEMONT2.
Examiner makes the following notes on the scope of the claims as currently written: as made clear in 2111.03 of the MPEP, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)… In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id
With this in mind, the current scope of the claim is written as such that steps of the claim do not necessarily happen separately and could happen simultaneously and further does not exclude steps that are not particularly recited, such as a sub-step or sub-process. Examiner also notes that there are not limitations on how the plasma ‘assists’ the pyrolysis process, and as such the scope encompasses embodiments wherein the plasma ‘assists’ the pyrolysis by taking a heat-treated and pyrolysized material from an intermediate step and forming the crystalline material from it.
DEROCHEMONT2 teaches “The present invention addresses these shortcomings by detailing apparatus that aerosolize liquid precursor solutions into the deposition chamber as a liquid aerosol rather than a gasified vapor” (paragraph 95, lines 5-8), i.e. application of said suspension on the at least one component surface, forming at least one suspension coated component surface.
DEROCHEMONT2 further teaches “LCD circumvents these deficiencies in the prior art through the simultaneous decomposition of metalorganic precursors as they are immobilized on the substrate surface” (paragraph 101, lines 1-3), “The substrate 202 should be heated so that its deposition surface 216 has a surface process temperature sufficient to cause all of the metalorganic precursors applied to it to undergo instantaneous decomposition simultaneously” (paragraph 101, lines 10-14), and further teaches “The ability to use LCD to first form a chemically precise amorphous deposit with atomic-scale compositional control serves two principal objectives that have great inventive value. As illustrated in FIGS. 3A and 3B, the absence of any crystalline phase in the deposit allows the formation nanoscale  The application of a rapid thermal annealing process, preferably an ionized plasma annealing process is a preferred embodiment of the invention since it provides greater control over the surface process temperature and its duration” (paragraph 102, lines 1-20), i.e. (c) plasma-assisted pyrolysis heat treatment of the least one suspension coated component surface in medium that contains at least one reactive species from the dissociation of molecules of at least one molecular species selected from the group consisting of… hydrocarbons wherein the decomposition of the polymer precursor forms the reactive species wherein the precursors have hydrocarbon components (paragraph 55)… wherein during the plasma treatment... the crystalline phase is formed.
DEROCHEMONT and DEROCHEMONT2 are silent on a dispersant.
However, PINTAULT teaches “Process for producing at least one nanoporous layer of nanoparticles chosen from nanoparticles of a metal oxide, nanoparticles of metal oxides, and mixtures of said nanoparticles, on a surface of a substrate, in which at least one colloidal sol, in which said nanoparticles are dispersed and stabilized” (abstract, lines 1-5), i.e. a process in which a nanoparticle solution is used.
PINTAULT further teaches “This process requires the assistance of ultrasound or the use of dispersants, for example surfactants, in order to keep the particles dispersed in the liquid as a suspension” (paragraph 32, lines 9-12).
at least one dispersant in the suspension of DEROCHEMONT and DEROCHEMONT2 because PINTAULT teaches that such dispersants can help keep the particles of DEROCHEMONT in suspension.
DEROCHEMONT, DEROCHMONT2 and PINTAULT are silent on wherein the plasma-assisted pyrolysis heat treatment is DC plasma-assisted pyrolysis and further are silent on the method of plasma generation entirely.
BINDER teaches “The cleaning and heat treatment operations utilize DC electrical discharge, which can be delivered in an atmosphere under low pressure containing an ionizable gas charge, as defined above, so as to produce electrons and reactive atomic hydrogen or other species, depending on the gases utilized for plasma generation” (paragraph 69, lines 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the plasma-assisted pyrolysis heat treatment is DC plasma-assisted pyrolysis because BINDER teaches that such a DC plasma can be used for heat treatment operations to provide the necessary reactive species.
As for claim 3, DEROCHEMONT specifically teaches “The current application incorporates by reference all matter contained in de Rochemont and Kovacs, U.S. Ser. No. 12/843,112 filed Jul. 26, 2010” (paragraph 31, lines 1-3), which is the application for DEROCHEMONT2.
DEROCHEMONT2 teaches “The metalorganic precursors may consist of carboxylate salts, alkoxides, or metal alkyls, or β-ketonates” (paragraph 55, lines 1-2), i.e. characterized by said at least one polymer precursor being an organometallic polymer.
As for claim 5, DEROCHEMONT teaches “M=Sc, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn” (paragraph 37), i.e. characterized by said active filler being selected from the group consisting of: Ti.
As for claim 6, DEROCHEMONT teaches “The bit head is usually a mechanically hard substance, such as titanium” (paragraph 32, lines 3-4), i.e. characterized by said at least one component surface being a metallic surface.
As for claim 7, DEROCHEMONT teaches “The method may further comprise the step of repeating the steps of spraying” (paragraph 21, lines 1-2), i.e. step (b) of applying said suspension on the at least one component surface being carried out by a technique selected from the group consisting of… spray.
As for claim 8, DEROCHEMONT, DEROCHEMONT2 and PINTAULT are silent on characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at a cathode or an anode and further are silent on the method of plasma generation entirely.
BINDER teaches “For the thermochemical treatment operation, the support 30 is connected to the negative potential of the electric power source 50, through the electrode 41 which actuates as the cathode of the electrical discharge, whereas the electrode 41 which had the cathode function before is grounded, actuating as the anode of the electrical discharge” (paragraph 69, lines 1-6), i.e. characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at a cathode or an anode.
BINDER teaches “The cleaning and heat treatment operations utilize DC electrical discharge, which can be delivered in an atmosphere under low pressure containing an ionizable gas charge, as defined above, so as to produce electrons and reactive atomic hydrogen or other species, depending on the gases utilized for plasma generation” (paragraph 69, lines 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at a cathode or an anode because BINDER teaches that such a DC plasma can be used for heat treatment operations to provide the necessary reactive species.
As for claim 9, DEROCHEMONT, DEROCHEMONT2 and PINTAULT are silent on characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at the cathode and further are silent on the method of plasma generation entirely.
BINDER teaches “For the thermochemical treatment operation, the support 30 is connected to the negative potential of the electric power source 50, through the electrode 41 which actuates as the cathode of the electrical discharge, whereas the electrode 41 which had the cathode function before is grounded, actuating as the anode of the electrical discharge” (paragraph 69, lines 1-6), i.e. characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at a cathode or an anode.
BINDER teaches “The cleaning and heat treatment operations utilize DC electrical discharge, which can be delivered in an atmosphere under low pressure containing an ionizable gas charge, as defined above, so as to produce electrons and reactive atomic hydrogen or other species, depending on the gases utilized for plasma generation” (paragraph 69, lines 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have characterized by the plasma-assisted pyrolysis being carried out in a plasma reactor at the cathode because BINDER teaches that such a DC plasma can be used for heat treatment operations to provide the necessary reactive species.
As for claim 10, DEROCHEMONT, DEROCHEMONT2 and PINTAULT are silent on characterized by the step ( c) of said plasma-assisted pyrolysis heat treatment being performed at a pressure of about 1.33 x 101 Pascal (0.1 Torr) to 1.33 x 104 Pascal (100 Torr) and further are silent on the method of plasma generation entirely.
BINDER teaches “The gaseous charge to be ionized in the reaction chamber 23 is submitted and maintained, in each of the cleaning and thermochemical treatment operations, at a sub-atmospheric pressure of the order of 1.33x101 Pascal (0.1 Torr) a 1.33x104 Pascal (100 Torr), which pressures are 60 comprising, for example, a vacuum pump” (paragraph 69, lines 12-17). 
BINDER teaches “The cleaning and heat treatment operations utilize DC electrical discharge, which can be delivered in an atmosphere under low pressure containing an ionizable gas charge, as defined above, so as to produce electrons and reactive atomic hydrogen or other species, depending on the gases utilized for plasma generation” (paragraph 69, lines 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have characterized by the step ( c) of said plasma-assisted pyrolysis heat treatment being performed at a pressure of about 1.33 x 101 Pascal (0.1 Torr) to 1.33 x 104 Pascal (100 Torr) because BINDER teaches that such a DC plasma can be used for heat treatment operations to provide the necessary reactive species.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over deRochemont (US PGPub 2012/0012403) hereinafter DEROCHEMONT further in view of deRochemont (US PGPub 2011/0021007) hereinafter DEROCHEMONT2, Pintault (US PGPub 2009/0241496) hereinafter PINTAULT and Binder (US PGPub 2011/0108059) hereinafter BINDER on claim 11 is withdrawn because claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over deRochemont (US PGPub 2012/0012403) hereinafter DEROCHEMONT further in view of deRochemont (US PGPub 2011/0021007) hereinafter DEROCHEMONT2, Pintault (US PGPub 2009/0241496) hereinafter PINTAULT and Binder (US PGPub 2011/0108059) hereinafter BINDER further in view of Patelli (US PGPUb 2016/0295676) hereinafter PATELLI on claim 4 and 14 is maintained been amended.
As for claim 4, DEROCHEMONT, DEROCHEMONT2, PINTAULT and BINDER are silent on characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof.
	PATELLI teaches “A method and a device for generating a plasma in atmospheric- pressure, low-temperature conditions are described herein” (abstract, lines 1-3) and “wherein if a liquid precursor or a precursor in the suspension form is flowed into the transport duct (FIG. 4 409), the formation of an aerosol is verified” (paragraph 49, lines 23-26).
PATELLI teaches “Another example of the present invention allows flowing organic or metalorganic chemical precursors such as siloxanes, silazanes, transition metal alkoxides such as titanium isopropoxide, titanium tert-butoxide, zirconium isopropoxide and tert-butoxide, aluminum tert-butoxide, transition metal acetylacetonates such as titanium acetylacetonate, glycols like ethylene glycol, organic acids such as acrylic acid, methacrylic acid, acetic acid, organic acrylates, hydrocarbons or polyolefins, alcohols, suspensions of nanoparticles dispersed in water or solvents where the nanoparticles can be metal oxides such as silicon oxides, titanium oxides, zirconium oxides, aluminum oxide, cerium oxide, chromium oxide or pure metals such as titanium, zirconium, silver, copper, gold, platinum, palladium, rare-earth metals or other transition metals” (paragraph 49, lines 1-15), i.e. characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof.
	PATELLI teaches “The device described in the present invention can be used for depositing thin films with cross-linked siloxane base or inorganic coatings with titanium oxide base, zirconium oxide base, cerium oxide base or based on other oxides, or organic coatings based on acrylates, methacrylates and other polymers, or for depositing nanostructure coatings constituted by ceramic or metal nanoparticles immersed in organic matrices, inorganic matrices or hybrids in APVD (atmospheric plasma vapor deposition) and APLD (atmospheric plasma liquid deposition) mode” (paragraph 55).
characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof in the process of DEROUCHEMONT, DEROUCHEMONT2, PINTAULT, and BINDER because PATELLI teaches that such precursors were known to be used for applying ceramic based coatings in suspensions.
As for claim 14, DEROCHEMONT, DEROCHEMONT2, PINTAULT and BINDER are silent on characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof.
	PATELLI teaches “A method and a device for generating a plasma in atmospheric- pressure, low-temperature conditions are described herein” (abstract, lines 1-3) and “wherein if a liquid precursor or a precursor in the suspension form is flowed into the transport duct (FIG. 4 409), the formation of an aerosol is verified” (paragraph 49, lines 23-26).
PATELLI teaches “Another example of the present invention allows flowing organic or metalorganic chemical precursors such as siloxanes, silazanes, transition metal alkoxides such as titanium isopropoxide, titanium tert-butoxide, zirconium isopropoxide and tert-butoxide, aluminum tert-butoxide, transition metal acetylacetonates such as titanium acetylacetonate, glycols like ethylene glycol, organic acids such as acrylic acid, methacrylic acid, acetic acid, organic acrylates, hydrocarbons or polyolefins, alcohols, suspensions of nanoparticles dispersed in water or solvents where the nanoparticles can be metal oxides such as silicon oxides, titanium oxides, zirconium oxides, aluminum oxide, cerium oxide, chromium oxide or pure metals such as titanium, zirconium, silver, copper, gold, platinum, palladium, rare-earth metals or other transition metals” (paragraph 49, lines 1-15), i.e. characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof.
	PATELLI teaches “The device described in the present invention can be used for depositing thin films with cross-linked siloxane base or inorganic coatings with titanium oxide base, zirconium oxide base, cerium oxide base or based on other oxides, or organic coatings based on acrylates, methacrylates and other polymers, or for depositing nanostructure coatings constituted by ceramic or metal nanoparticles immersed in organic matrices, inorganic matrices or hybrids in APVD (atmospheric plasma vapor deposition) and APLD (atmospheric plasma liquid deposition) mode” (paragraph 55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have characterized by the organometallic polymer being selected from the group consisting of polyorganosilanes, polyorganocarbosilanes, polyorganosilylcarbodiimides, polyorganosilazanes, and combinations thereof in the process of DEROUCHEMONT, DEROUCHEMONT2, PINTAULT, and BINDER because PATELLI teaches that such precursors were known to be used for applying ceramic based coatings in suspensions.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over deRochemont (US PGPub 2012/0012403) hereinafter DEROCHEMONT further in view of deRochemont (US PGPub 2011/0021007) hereinafter DEROCHEMONT2, Pintault (US PGPub 2009/0241496) hereinafter PINTAULT and Binder (US PGPub 2011/0108059) hereinafter BINDER further in view of Motz (US Patent Number 6,544,657) on claim 4 and 14 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over deRochemont (US PGPub 2012/0012403) hereinafter DEROCHEMONT further in view of deRochemont (US PGPub 2011/0021007) hereinafter DEROCHEMONT2, Pintault (US PGPub 2009/0241496) hereinafter PINTAULT and Binder (US PGPub 2011/0108059) hereinafter BINDER further in view of Phillips (US Patent Number 4,492,733) on claim 4 and 14 is maintained been amended.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 requires that step (c) is carried out for a specific amount of time at a particular temperature for that time. The closest prior art is DEROCHEMONT2 teaches a temperature range that overlaps with the claimed temperature range but also teaches a duration far smaller, 1 to 40 seconds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717